         Case 1:14-cv-02811-JMF Document 666 Filed 07/27/21 Page 1 of 1



                                                                                     Thomas G. Hoffman, Jr.
                                                                                     Partner
                                                                                     212 907 0744 direct
                                                                                     212 907 0700 main
                                                                                     212 883 7544 fax
                                                                                     thoffman@labaton.com

                                                                                     New York Office
                                                                                     140 Broadway
July 26, 2021                                                                        New York, NY 10005



VIA ECF

Hon. Jesse Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

Re:     City of Providence, et al. v. BATS Global Markets, Inc., et al., No. 14-cv-02811

Dear Judge Furman:

We write pursuant to Section 6 of the Court’s Electronic Case Filing Rules & Instructions and Your
Honor’s Individual Rules of Practice to respectfully seek leave to file under seal certain materials in
connection with Plaintiffs’ Motion to Exclude the Report of Nasdaq’s Expert James R. Burns (the
“Confidential Materials”), and to redact from their public filings the Confidential Materials and
references thereto. Plaintiffs’ papers will be filed later today, July 26, 2021.

The Confidential Materials consist of documents that the Nasdaq and NYSE Defendants have
marked “Confidential” or “Highly Confidential” pursuant to the Stipulated Protective Order (ECF
No. 402). Accordingly, Plaintiffs respectfully request leave to file the Confidential Materials under
seal and to redact the corresponding references in Plaintiffs’ Motion to Exclude the Report of
Nasdaq’s Expert James R. Burns.

                                          Application GRANTED temporarily. The Court will assess
Respectfully submitted,                   whether to keep the materials at issue sealed or redacted
                                          when deciding the underlying motion. The Clerk of Court is
                                          directed to terminate ECF No. 639.
By: /s/Thomas G. Hoffman, Jr.
LABATON SUCHAROW LLP
                                                                   SO ORDERED.
140 Broadway
New York, NY 10005
Telephone: (212) 907-0761



                                                                     July 27, 2021
